 Case 3:17-cv-01362 Document 349 Filed 04/20/20 Page 1 of 1 PageID #: 7214



                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                        CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

     Plaintiff,

v.                                        CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________



                                  ORDER

     Pending before the court is plaintiffs’ motion to file their

motion to compel under seal.      (ECF No. 331).       For good cause

shown, that motion is GRANTED.

     The Clerk is directed to send copies of this Order to

counsel of record and Special Master Wilkes.

          IT IS SO ORDERED this 20th day of April, 2020.

                                 ENTER:

                                              David A. Faber
                                              Senior United States District Judge
